Title: To James Madison from George Davis, 31 August 1801 (Abstract)
From: Davis, George
To: Madison, James


31 August 1801, New York. Reminds JM of letters from Edward Livingston, DeWitt Clinton, and Samuel Mitchill recommending him for the post of consul for Algiers, which he forwarded on 23 July. Wrote JM on 6 Aug. [letter not found] requesting to be considered for post at Tunis or Tripoli. Dr. Kemp of Columbia College has also written to Jefferson on his behalf. Reports that the frigate Chesapeake is nearly ready for sea and wishes to know if he should continue as an officer on that vessel or resign.
 

   RC (DLC). 2 pp.; docketed by Wagner as received 4 Sept. New Yorker George Davis held a commission as surgeon in the Navy (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:334).


   Davis’s letter was dated 24 July (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:470–71).

